DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the amendments/remarks filed on 17 March 2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, a tangible computer-readable storage medium and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of 
Claims 1, 7 and 14 recite in part receive a selection by the individual of a product from a plurality of products; form a graph having nodes representing the individual, the plurality of reviewers, demographic characteristics belonging to the individual and each of the plurality of reviewers, the plurality of products, and reviews of each of the plurality of products by the plurality of reviewers, the graph having edges representing relationships between the nodes; compute, for each reviewer of the selected product, a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual; determine a threshold DC score; provide simultaneously to the individual (a) statistics relating to a first group of all product reviews of the given product, and (b) statistics relating to a second group consisting of only those product reviews whose reviewer has a DC score that exceeds the threshold DC score
The claims recite as a whole a method of organizing human activity because the claim recites a method that provides a user with all product reviews and product reviews from reviewers with a demographic congruity that exceeds a threshold. This is a method of managing sales activities or behaviors. The mere nominal recitation of a generic communication device, graph former, congruity scoring processor, thresholding processor and generic tangible computer-readable storage medium, in which is non-transitorily stored computer program code does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
 a threshold DC score” in the context of the claim encompasses a user manually defining a DC score threshold and the “provide” limitations encompass a user manually providing product reviews related to a product and product reviews from a reviewer that has a DC score that exceeds the threshold DC score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements including “a communication device configured to,” “a graph former configured to,” “a congruity scoring processor configured to,” “thresholding processor configured to,” and “non-transitorily stored computer program code” for performing the claimed steps. The computer components are recited at a high level of generality (i.e. as  generic communication device, graph former, processors and computer-readable storage medium performing generic computer functions of receiving, forming, computing, determining and providing) such that it amount no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect Specification at [0063-00666] for descriptions of generic/conventional computing devices and programming.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-6, 8-13, and 15-20 do not add “significantly more” to the abstract idea. The dependent claims further recite the abstract idea identified in claims by reciting the additional limitations, form a path comprising nodes and edges in the graph between the node representing the reviewer of the selected product and the node representing the individual; form the path through a node representing a demographic characteristic belonging to both the individual and to the reviewer; form the path through a node representing a product in the plurality of products that is connected by a first edge to a demographic characteristic of the individual, and is connected by a second edge to a product review made by the reviewer of the selected product; compute the DC score for the reviewer by: computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores; determine the threshold DC score on the basis of a fixed threshold, or a statistical measure of the computed DC scores, or using artificial intelligence according to a machine learning model, or any combination of these; wherein the statistical measure comprises a score percentile.
Similar to claims 1, 7 and 14, dependent claims 2-6, 8-13, and 15-20 recite a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper. That is, other than reciting “congruity scoring processor configured to,” “thresholding processor configured to,” and “storage medium” nothing in the claims precludes the steps from practically being performed in the mind. For example, “forming” in the context of the limitations encompasses a user manually creating a path in the graph of edges and nodes between the individual, the reviewer of the selected product, demographic characteristics belonging to the individual and the reviewer, and the plurality of products. The “computing” in the context of the claims encompasses the user manually calculating a path score for each path in the graph of nodes and edges. The “determine a threshold DC score” in the context of the claim encompasses a user manually defining a DC score threshold. 
The dependent claims do not include additional elements that integrate the judicial exception into a practical application because the computer components are recited at a high level of generality (i.e. as generic processors and computer-readable storage medium performing generic computer functions of forming, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 7 and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2020/0372553 A1) in view of Ghorbani et al (US 20210150593 A1)
Claims 1, 7 and 14: Krishna discloses a method, a tangible, computer-readable storage medium, in which is non-transitorily stored computer program code and a system for providing product reviews to an individual, the product reviews having been made by a plurality of reviewers, the system comprising (see P[0023]: server system 104 receives the user input and automatically generates a personalized sort of the reviews for the product. P[0078]: code embodied on a non-transitory machine-readable medium, one or more computer systems (e.g., a standalone, client, or server computer system) or one or more processors may be configured by software (e.g., an application or application portion) as a hardware-implemented module that operates to perform certain operations).: 
 a communication device configured to receive a selection by the individual of a product from a plurality of products (see P[0023]: For example, the client device 106 is a device of a given user who would like to purchase a product or service in an online marketplace. Client device 106 accesses a website of an online marketplace (hosted by server system 104). The user inputs search terms relating to the product or service); 
P[0041]: A social graph is a data structure wherein each node in the graph represents a user in the online marketplace and the connecting lines between each node (also referred to as edges), ties or interdependencies are used to map relationships between each user. The personalized review application 118 creates a social graph using the data stored in the data store 208. P[0044]: For example, the relevance of the review can be based on the distance between nodes in the graph (e.g., first user and second user). The distance between nodes in the graph may be based on the similarity between user profiles associated with the first user and the second user)
a congruity scoring processor, coupled to the graph former and the communication device, the congruity scoring processor configured to compute, for each reviewer of the selected product, a respective demographic congruity (DC) score that relates a demographic closeness between the reviewer and the individual (see P[0044]: the personalized review application 118 calculates the relevance of a review based on a relationship between the first user and the second user. For example, the relevance of the review can be based on the distance between nodes in the graph (e.g., first user and second user). The distance between nodes in the graph may be based on the similarity between user profiles associated with the first user and the second user. P[0058]: In operation 404, the personalized review application 118 accesses a second user the personalized review application 118 determines a similarity score between the first profile associated with the first user and a second profile associated with the second user based on the one or more similarities identified from the comparison. The similarity score indicates a degree of similarity between the two profiles); 
and a thresholding processor, coupled to the congruity scoring processor and to the communication device, the thresholding processor configured to determine a threshold DC score (see P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100, then the reviewer's review will not be shown to the first user); 
the communication device further configured to provide simultaneously to the individual (a) statistics relating to a first group of all product reviews of the given product, and (b) statistics relating to a second group consisting of only those product reviews whose reviewer has a DC score that exceeds the threshold DC score (see P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100, then the reviewer's review will not be shown to the first user. See also Fig. 7-9: reviewing user can see reviews based on most recent reviews and the personalized review sort 804 may further 
Krishna does not expressly disclose the following limitations but Ghorbani which also discloses a system of providing customized review teaches a graph having nodes representing, the plurality of products, and reviews of each of the plurality of products by the plurality of reviewers (see P[0156]: The reviewer profile includes the reviewer's ID “Bob234”, reviewer's attributes “Single” and “size 10”, reviewer's personal information “Michigan, USA”, review history “Review #567”, and purchase history “Shirt A30”. Similarly, the customer profile includes the customer's ID “Chuck456”, customer's attributes “Single and “size 10”, and customer's personal information “California, USA”. In this simple example, affinity between the reviewer and customer has been determined based on a match of attributes (indicated by dashed arrow in FIG. 10A), as reflected in the bidirectional edge between corresponding nodes in the simplified affinity graph shown).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the social graph of Krishna, a graph having nodes representing, the plurality of products, and reviews of each of the plurality of products by the plurality of reviewers as taught by Ghorbani with the motivation of determining affinity between the customer and reviewer (P[0113]) so that “a prospective customer may be provided with reviews that are more likely to be relevant to the customer” (Ghorbani, P[0005]).

Claims 2, 8 and 15: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 1, 7 and 14 above. Ghorbani further teaches wherein the congruity scoring processor is further configured to form a path comprising nodes and edges in the graph between the node representing the reviewer of the selected product and the node representing the individual (see Fig. 8A:  affinity graph 800 includes nodes 802 connected by edges 804. In this example, each edge 804 also has a weight 806. Each node 802 represents a respective customer, each edge 804 represents a positive or negative, unidirectional or bidirectional affinity between two customers).  

Claims 3, 9 and 16: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 2, 8 and 15 above. Ghorbani further teaches wherein the congruity scoring processor is further configured to form the path through a node representing a demographic characteristic belonging to both the individual and to the reviewer (see P[0112]: Affinity may be bidirectional (e.g., a match of attributes between a first and a second customer may be a bidirectional affinity).

Claims 4, 10 and 17: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 2, 8 and 16 above. Ghorbani further teaches wherein the congruity scoring processor is further configured to form the path through a node representing a product in the plurality of products that is connected by a first edge to a demographic characteristic of the individual, and is connected by a second edge to a product review made by the reviewer of the selected product (see P[0158]: In FIG. 10B, the review is viewed by the customer, as reflected in the updated viewer history in the review data 311a and the updated viewing history in the customer's profile 321b. Subsequent to viewing the review, the customer makes a purchase of the reviewed offering, as reflected in the updated purchase history in the customer's profile 321b. On the basis of the viewing history and subsequent purchase (indicated by dashed arrow in FIG. 10B), it is determined (e.g., by the affinity tracker 342) that the customer has a positive response to the reviewer's review. This is indicated by the unidirectional edge from the customer's node to the reviewer's node in the affinity graph shown).  
Claims 6, 12 and 19: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 1, 7 and 14 above. Krishna further teaches wherein the thresholding processor is configured to determine the threshold DC score on the basis of a fixed threshold, or a statistical measure of the computed DC scores, or using artificial intelligence according to a machine learning model, or any combination of these (see P[0063]: For example, if the personalized review application 118 determines a similarity between a first user's profile and a second profile does not exceed a threshold value of 100 (hence, fixed threshold), then the reviewer's review will not be shown to the first user).
Claims 13 and 20: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 12 and 19 above. Krishna further teaches wherein the statistical measure comprises a score percentile (see at least P[0077]: .

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna and Ghorbani as applied to claims 1, 8 and  above, and further in view of Davis III et al (WO 2007101278 A2).
Claims 5, 11 and 18: The combination of Krishna and Ghorbani discloses the claimed invention as applied to claims 1, 7 and 14 above. Although Krishna and Ghorbani disclose similarity scores, Krishna and Ghorbani do not expressly disclose wherein the congruity scoring processor is configured to compute the DC score for the reviewer by: computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal 10to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores.  However, Davis III which discloses a method and system of determining similarities between raters and a user to select reviews teaches computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal 10to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores (see P[0030]: Fig. 2 illustrates the first two degrees of this type of relationship. The drawing shows how there might be multiple paths of Common Rating Behavior (CRB) between a user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the similarity scoring of Krishna and Ghorbani with the system and method of computing a path score for each path comprising nodes and edges in the graph between the node representing the reviewer and the node representing the individual, the path score equal 10to (a) the product of weights of each node in the path, divided by (b) the number of edges in the path; and computing the DC score as the sum of the path scores as taught by Davis III because it would “allow[s] users to leverage raters' behavior to filter information, much as they might in real life — finding personalized, private recommendations .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
K. Chutmongkolporn, B. Manaskasemsak and A. Rungsawang, "Graph-based opinion entity ranking in customer reviews," 2015 15th International Symposium on Communications and Information Technologies (ISCIT), 2015, pp. 161-164, describes graph-based opinion entity ranking framework to mine opinion data from customer reviews, and to rank either the entities or the aspects of entities according to those opinions based on graph topology built from entities, aspects, and reviewers.
Bank et al (US 20120005114 A1) which describes filtering reviews for a user based on reviewers matching the user’s profile and satisfy a particular query
Ghoshal et al (US 10007936 B1) describes determining a reviewer based on the social data may further involve computing a similarity between a subject matter area and a category of the product. The subject matter may be associated with a certain social connection of the one or more social connections with a certain user of the plurality of other users. Once the similarity is computed, the review system 108 may be configured to select the certain user when an affinity associated with the certain social 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629